UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-6780


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

FRANCISCO REZA, a/k/a Frankie, a/k/a Pancho,

                    Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of Virginia, at
Alexandria. Leonie M. Brinkema, District Judge. (1:14-cr-00185-LMB-1)


Submitted: September 18, 2018                               Decided: September 21, 2018


Before WILKINSON and THACKER, Circuit Judges, and TRAXLER, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


Francisco Reza, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Francisco Reza appeals the district court’s order denying his second motion for

sentence reduction. *   We have reviewed the record and find no reversible error.

Accordingly, we affirm for the reasons stated by the district court. United States v. Reza,

No. 1:14-cr-00185-LMB-1 (E.D. Va. June 19, 2018). We dispense with oral argument

because the facts and legal contentions are adequately presented in the materials before

this court and argument would not aid the decisional process.

                                                                               AFFIRMED




       *
          Although a district court lacks authority to reconsider its ruling on an 18 U.S.C.
§ 3582(c)(2) (2012) motion, United States v. Goodwyn, 596 F.3d 233, 235-36 (4th Cir.
2010), “this prohibition [is] non-jurisdictional, and thus waived when the government
fail[s] to assert it below,” United States v. May, 855 F.3d 271, 274 (4th Cir.), cert.
denied, 138 S. Ct. 252 (2017).


                                             2